Citation Nr: 0815040	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-11 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
secondary to PTSD.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), effective 
August 29, 2003.

4.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, effective January 10, 2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD, assigning 
a 30 percent evaluation effective August 29, 2003, and denied 
service connection for migraine headaches and left ear 
hearing loss.  In March 2007, the RO granted an increased 
rating of 50 percent for PTSD, effective January 10, 2005 and 
70 percent, effective February 6, 2007.  The veteran 
indicated that he should be rated at 70 percent for his PTSD 
but not less than 50 percent.  Thus, it appears that the 
veteran is satisfied with his 70 percent rating.  However, he 
has not indicated that he is satisfied with the 50 percent 
rating for PTSD and has affirmatively stated that he does not 
want the 30 percent rating.  Thus, the increased rating claim 
for PTSD in excess of 30 percent, effective August 29, 2003 
and in excess of 50 percent January 10, 2005 is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran was scheduled for an RO hearing in January 2007 
but canceled his request.


FINDINGS OF FACT

1.  Resolving all doubt, the competent medical evidence shows 
that the veteran's migraine headaches are aggravated by his 
service-connected PTSD.

2.  The competent medical evidence shows the veteran does not 
have a left ear hearing loss disability.

3.  Effective August 29, 2003, the veteran's PTSD is 
manifested by mild anxiety, isolating behavior, and a GAF 
score range of 61 to 70.

4.  Effective January 10, 2005, the veteran's PTSD is 
manifested by irritability, some angry outbursts, anxiety, 
depression, sleep problems, some memory problems, some 
suicidal ideation with no plan or intent, isolative behavior, 
and a GAF score of 55.


CONCLUSIONS OF LAW

1.  Migraine headaches were aggravated by service-connected 
PTSD. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) 
(2007).

2.  A left ear hearing loss disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2007).

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, effective August 29, 2003, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2007).

4.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, effective January 10, 2005, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim for left ear hearing 
loss by letter dated in October 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
service connection claim for left hearing loss is denied 
below.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

With respect to the increased rating claim for PTSD, VA's 
duty to notify him of the information and evidence necessary 
to substantiate the claim has not been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication of the 
increased rating claim for PTSD, as VA has obtained all 
relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id.  Specifically, the veteran described on VA 
examinations dated in January 2004 and February 2007 how his 
PTSD affects his daily life and employment.  He also 
submitted argument in April 2004 that his PTSD is worse than 
presently rated and that he was entitled to a 70 percent 
rating, or at least no lower than 50 percent.  These actions 
by the veteran indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process regarding the effect of the PTSD 
disability on the veteran's daily life and employment; he 
also has shown he has at least general understanding of the 
diagnostic criteria for PTSD.  Additionally, he is 
represented by a service organization representative who is 
presumed to have basic knowledge of VA law and to have 
imparted this knowledge to the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  As both actual knowledge 
of the veteran's procedural rights and the evidence necessary 
to substantiate the claim have been demonstrated, and he has 
had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's service connection claim for migraine headaches 
has been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 




Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine headaches

The veteran seeks service connection for migraine headaches, 
which he attributes to his service-connected PTSD.

A January 2004 VA examination report shows the veteran had an 
onset of migraine headaches about 15 years prior, which was 
almost 20 years after he got out of the service.  VA medical 
records dated from 2005 to 2007 show continued findings of 
migraine headaches.

The veteran is service-connected for PTSD; and the 
determinative issue is whether the migraine headaches were 
caused or aggravated by the PTSD.

The January 2004 VA examiner found that PTSD had not been 
established as a cause of the migraine headaches.  The 
examiner noted that a great majority of migraine headaches 
had an etiology, which was idiopathic and that it was more 
probable than not that this was the etiology of the veteran's 
migraine headaches, which were, according to the veteran's 
account fairly severe, rather than the PTSD.  The examiner 
also was not able to find any association between his 
migraine headaches and service.  

A May 2005 VA examiner found, however, that the veteran's 
transformed migraine headaches were made worse with his PTSD.

The May 2005 opinion is favorable to the veteran's claim and 
is not offset by the other opinion.  The January 2004 
examiner essentially found that the PTSD did not cause the 
migraine headaches, but did not address whether PTSD 
aggravated the migraine headaches.  

As the medical evidence shows that the service-connected PTSD 
made the veteran's migraine headaches worse, all doubt is 
resolved in the veteran's favor and service connection for 
migraine headaches, secondary to PTSD is warranted.  See 
38 C.F.R. § 3.102.

Left ear hearing loss

The veteran seeks service connection for left ear hearing 
loss.

Service personnel records show the veteran was exposed to 
acoustic trauma in service.  His primary duties included 
gunner and anti-tank assaultman and he participated in 
numerous combat operations in Vietnam.

Post-service medical records, however, show the veteran does 
not have a hearing loss disability as defined by VA.  For VA 
purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

On the authorized VA audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

Although the record shows evidence of acoustic trauma in 
service, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the veteran has argued that he has left ear hearing 
loss related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that the veteran 
does not have a left ear hearing loss disability.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for left ear hearing loss; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Increased rating

The RO granted service connection for PTSD in February 2004, 
assigning a 30 percent evaluation, effective August 29, 2003.  
The veteran appealed this action.  In an April 2004 
statement, the veteran indicated that he should be rated at 
70 percent for his PTSD but at least nothing less than 50 
percent.  In March 2007, he was assigned a 50 percent 
evaluation, effective January 10, 2005 and a 70 percent 
evaluation, effective February 6, 2007.  Since the veteran 
does not seek a rating higher than 70 percent for PTSD his 
appeal is considered satisfied with respect to the 70 percent 
rating, effective February 6, 2007.  It is not clear from the 
veteran's statement, however, whether he would be satisfied 
with his 50 percent rating; so the increased rating claims 
for PTSD in excess of 50 percent, effective January 10, 2005 
and 30 percent, effective August 29, 2003 are still before 
the Board.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A 30 percent evaluation is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Effective August 29, 2003

The veteran is rated as 30 percent disabled for his PTSD, 
effective August 29, 2003.

A January 2004 VA examination report shows the veteran was 
casually dressed and neatly groomed.  He drove himself to the 
appointment and was on time.  He was cooperative, pleasant, 
alert, and oriented to time, place, and person.  He indicated 
that he understood the purpose of the evaluation and spoke in 
a clear, fluent, and articulate manner.  His speech was 
normal in rate and his mood seemed mildly anxious.  His 
affect was stable, within normal range, and was appropriate.  
His thought-process was coherent and goal-directed and his 
eye contact was good.  He showed no evidence of abnormal 
perceptions or psychotic thought process.  The content of his 
speech, responses to interview questions, and his behavioral 
presentation reflected intact social judgment, capacity for 
abstraction, and insight.  He had normal memory and cognition 
and reported no suicidal ideation.  His Global Assessment of 
Functioning (GAF) score was judged to be at 70, which 
indicated some mild symptoms or some difficulty in social 
functioning but generally functioning pretty well and having 
some meaningful interpersonal relationships.  He reported 
having a good relationship with his wife, children, and 
grandchildren; but had a mild tendency to isolate and mild 
feelings of social detachment from others.  He indicated that 
he had no difficulties with coworkers or supervisors at his 
workplace.  He had invested time in a seemingly therapeutic 
leisure activity, i.e., being active in a kennel club and 
participating in dog shows with his wife.  He showed no 
apparent cognitive impairment that could render him incapable 
of managing his finances.  While the examiner found the GAF 
score was 70 for PTSD, the examiner further found that the 
PTSD plus adjustment disorder was 61 with mild to moderate 
overall psychiatric symptoms.

The veteran's PTSD does not meet the criteria for the next 
higher 50 percent rating, effective August 29, 2003.  His 
affect and speech were normal.  Although he seemed mildly 
anxious, he did not have any panic attacks; his thought-
processes were coherent.  He also showed no evidence of 
abnormal perceptions and had a normal memory and capacity for 
abstraction.  He tended to isolate some, but was found to 
function pretty well having some meaningful interpersonal 
relationships, particularly with his children, grandchildren, 
and wife of more than 30 years.  

The veteran's GAF score range of 61 to 70 also does not 
support a 50 percent evaluation.  According to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth edition 
(DSM IV), a GAF score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Overall, the examiner found the veteran's 
psychiatric symptoms to be mild to moderate.

Effective January 10, 2005

The veteran's PTSD is assigned a 50 percent evaluation, 
effective January 10, 2005.

A January 10, 2005 VA mental health note shows the veteran 
reported he had been managing his stress fairly well until 
recently.  He was more cut off from his family, and isolated 
himself in his room due to intrusive memories, irritability, 
and efforts to avoid being hostile toward them.  On mental 
status examination, he was casually dressed and neatly 
groomed.  He was anxious and uncomfortable appearing; his 
speech was of regular rate and rhythm.  His affect was 
congruent with mood, which was anxious and depressed, and he 
was somewhat tearful.  He reported irritability and sleep 
disturbance; he could sleep for excessive hours; his appetite 
was fair.  He had occasional suicidal ideation with no intent 
or plan.  His thought-content and thought-process were goal 
directed and logical; he reported intrusive memories of 
Vietnam, flashbacks, and isolation from family members.  He 
had no psychotic symptoms and his concentration was adequate; 
his insight and judgment were "ok."  His GAF score was 55.

A February 2005 VA mental health note shows the veteran 
reported more difficulty handling stress lately.  He 
indicated that he had difficulty sleeping during the night 
stating that he slept "in fits"; he estimated he might have 
a total of four to five hours of sleep during the night.  He 
reported suicidal thoughts, though he denied any intention.  
On mental status examination, he was casually though neatly 
dressed and groomed.  He was slightly guarded but quickly 
seemed to be appropriate and cooperative during the 
interview.  He was slightly anxious and seemed to gain some 
benefit from sharing his history.  His speech was clear and 
understandable; his mood was slightly depressed; his affect 
was appropriate.  His thoughts were logical and organized; 
there was no evidence of a thought or perception disturbance.  
He acknowledged having suicidal thoughts although denied 
intentions.  His cognition was generally intact; he had some 
concerns about his memory, which seemed to be associated with 
distractions.  His judgment and insight seemed to be fair to 
good; he appeared tired and seemed to be sleep-deprived.  The 
GAF score was 55.

A March 2005 VA mental health note shows the veteran appeared 
tired but reported that his sleep was better with medication.  
He indicated that recently he ran errands and became quite 
frustrated and had felt stressed since then.  A later March 
2005 VA mental health note shows the veteran was neatly 
dressed and adequately well groomed with a moustache and a 
couple of day growth of beard.  His affect was appropriate to 
topic; he was anxious and mildly depressed as he discussed 
his concern about the exacerbation of his PTSD symptoms.  He 
reported nightmares, intrusive thoughts, panicky feelings, 
guilt over incidents that occurred and survivor guilt.  

In April 2005, a VA mental health note shows the veteran was 
casually dressed and adequately well-groomed.  His affect was 
appropriate to topic, anxious and depressed.  He wrung his 
hands throughout the session and reported that he cried all 
the way home after the last time they met.  He denied any 
current suicidal/homicidal intention but indicated that he 
would defend himself and "will not get rid of my guns."  
The assessment was PTSD, chronic and moderate to severe.

A May 2005 VA mental health note shows the veteran was 
casually dressed and well groomed with a moustache and a 
couple of day's growth of beard; his affect was appropriate 
to topic and he was anxious and depressed.  He wrung his 
hands throughout the session.  He mentioned that he had to do 
something about his anger and that it was getting out of 
control.  He discussed an angry exchange the previous weekend 
when a man in their dog group was harassing an elderly widow; 
he "lost it."  He denied any current suicidal or homicidal 
intention; he is future planning, hoping to visit his elderly 
father.  The assessment was PTSD chronic, moderate to severe.

A June 2005 VA mental health note shows the veteran was 
casually dressed and adequately well groomed.  His affect was 
anxious and dysthymic; he reported that his sleep was 
improved with medication but that he had been having a hard 
time with intrusive thoughts about experiences that occurred 
in Vietnam; he reportedly felt down and depressed afterwards.  
He complained of getting irritable with his wife over little 
things and that he started spending more time in his room.  
He denied any current suicidal or homicidal ideations.  The 
assessment was PTSD chronic, moderate to severe.  The same 
findings were reported in August 2005.

In September 2005, a VA mental health note shows the veteran 
appeared tired and stressed.  He reported that his sleep had 
been terrible and that he had a fight with his wife.  He 
indicated that he got his handgun, left the house and went 
and sat underneath a tree.  He stated that he just felt like 
he could not take it anymore and sat there weighing the 
scales "I want to, I don't want to."  The examiner 
expressed concern with his action going outside with a gun.  
He denied current homicidal or suicidal ideation, although he 
acknowledged that it was "close" and that he still could 
not find reasons to live.  He made a verbal no-harm contract 
and was reminded of emergency services available to him.  The 
assessment was PTSD, chronic, moderate to severe with 
depression secondary to multiple internal and external 
stressors.

A January 2006 VA mental health note shows the veteran 
reported that his medication was not working.  He indicated 
that he was getting upset more easily; he appeared anxious.  
A February 2006 follow-up note shows the veteran appeared 
much better; he noted that his medication was helping.

The medical evidence, effective January 10, 2005, shows the 
veteran had increased symptoms including irritability, some 
angry outbursts, anxiety, depression, sleep problems, some 
memory problems, and some suicidal ideation with no plan or 
intent.  Though significant, the veteran's symptoms do not 
meet the criteria for the next higher 70 percent rating.  He 
was consistently found to be well-groomed, even with a few 
days without shaving.  While he isolated himself, he was not 
shown to be unable to engage and maintain effective 
relationships.  He maintained a relationship with his wife of 
more than 30 years and was not shown to have any obsessional 
rituals.  His speech was clear and of regular rate and 
rhythm; and he had no psychotic symptoms or evidence of a 
thought or perception disturbance.  The two criteria that are 
met for a 70 percent evaluation include suicidal ideation and 
impaired impulse control.  These, in and of themselves, 
however, are not enough to warrant a 70 percent evaluation.  

The veteran's GAF score of 55 adds continued support to the 
assignment of a 50 percent evaluation.  A GAF score of 51-60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks ) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   
The examiners consistently found that the veteran's PTSD was 
chronic and moderate to severe, which based on the medical 
evidence of record, more closely approximates the criteria 
for a 50 percent evaluation. 

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   A May 2004 VA examination report 
notes that the veteran was not employed but there is no 
evidence of marked interference with employment solely due to 
the lumbar spine disability.  The veteran had been unemployed 
since June 2003 but it was because his position as a 
machinist was eliminated.  He reportedly had not had any 
difficulties with coworkers or supervisors at his workplace, 
and had never been fired from his jobs.  A January 2004 VA 
examiner found that the veteran's PTSD did not make him 
unemployable noting that the veteran had a relatively stable 
work history as a machinist.  The evidence also does not show 
any frequent periods of hospitalization due to PTSD.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
30 percent and 50 percent ratings assigned for PTSD under 
38 C.F.R. § 4.130, DC 9411 specifically account for any 
difficulty in establishing and maintaining effective work 
relationships.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence reflects that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 30 percent evaluation, effective August 29, 2003, and a 
50 percent rating, effective January 10, 2005.


ORDER

Entitlement to service connection for migraine headaches 
secondary to PTSD is granted subject to the rules and payment 
of monetary benefits.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD, effective August 29, 2003 is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD, effective January 10, 2005 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


